DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-21 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to disclose or make obvious a rotary position detector comprising, in addition to the other recited features of the claim, “a light detector positioned within the housing inner space in a spaced relation to the light source, the light detector comprising four segmented light sensors about the axis and comprising one “Cosine +” detector element, one “Cosine –“ detector element, one “Sine +” detector element, and one “Sine –“ detector element.”
Regarding claim 20, the prior art fails to disclose or make obvious a method for determining a rotary position of a shaft, the method comprising: comprising, in addition to the other recited steps of the claim, “detecting at least a portion of the light with a light detector positioned within the inner space, the light detector comprising one “Cosine +” detector element, one “Cosine detector element one “Sine +” detector element and one “Sine detector element.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Petschik (Publication No. U.S.  2016/0084677 A1) discloses an optical angle detector having a beam-forming element.
Schaake (Publication No. U.S.  2006/0118707 A1) disclose optical controls.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN WYATT/Examiner, Art Unit 2878                                                                                                                                                                                                        


/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878